Appellant contends in his motion that the testimony herein is insufficient to exclude every other reasonable hypothesis than that of appellant's guilt. We have again read the testimony carefully and come to the following conclusion:
It seems to be proven that appellant was in charge of his mother's pasture and the cattle thereon; that his mother knew practically nothing as to the affairs of the ranch nor as to its management; she seemed to have turned all of such business over to appellant, who, regardless of his age, was a skillful and capable cattleman. That at the time alleged in the indictment some one had stolen six head of Mr. Lee's cattle; that these cattle had been driven for some distance by some persons on two horses belonging to the ranch of appellant's mother over which he had control. That on the day these cattle were found on appellant's mother's ranch appellant was busying himself trying to find out what caused the presence of certain people on the ranch, and wanted to know if they were hunting cattle. Soon afterwards appellant was seen driving six head of cattle on this ranch at an unusual rate of speed, and one of these cattle, a certain bull calf, was afterwards identified and proven to be one of the stolen cattle. Upon being seen by others towards whom appellant was driving these cattle, without slackening their speed, he turned them back in the direction from which they had come. The cattle identified as the ones being stolen, had their brands blotched and changed, which changing bore evidence of having been recently and clumsily done, leaving a portion of the brand as an old one and a portion as having been recently placed thereon; branding irons, evidencing recent use, were also found on the premises. From these circumstances, as well as others, it can be seen that appellant was shown to have been in the exclusive and unexplained possession of recently stolen property, and we have held in many instances that such possession was sufficient upon which there could be predicated a verdict of guilt. See Branch's P. C., p. 1332-3, Sec. 2463, et seq., and especially is this true where there are other circumstances which, taken in connection therewith, point to appellant's guilt, such as the conduct of appellant relative to the bull calf, later identified as one of the stolen cattle, and appellant's peculiar movements while this ranch was being searched by officers and others. It is suggested by appellant that such efforts might be construed to have been an effort to get these stolen animals off the Compton ranch and throw them out in the near by lane; instead of such actions being looked upon as an evidence of guilt, such might have been utilized by the jury as showing lack of guilt, and an effort to relieve oneself of the burden of possession of such property. To this our only answer *Page 61 
is the jury had no evidence of any kind which they might have used in order to relieve appellant of the circumstance of such possession.
We have been taken to task relative to a statement in the original opinion wherein he said: "The appellant did not testify in his own behalf and there is no one, not even the mother, who was in position to say that he had not stolen the cattle." This is claimed by appellant to demand that appellant prove his innocence rather than that the State prove his guilt. Appellant to some extent misconstrues the above statement into not only a comment on the defendant's failure to testify, but also seems to think that such failure is utilized by this court as a circumstance of guilt. It is the established law that the exclusive and unexplained possession of recently stolen property is a strong circumstance evidencing guilt, see Branch's P. C., supra, and this court does find appellant in such a position before this jury. His failure to take the witness stand, of course, is apparent from the record; his opportunity to explain such possession, if such possession there was, and same was evident from the record, began when the recently stolen cattle were found in a pasture over which the jury thought he had control, and the casual mention of his failure to testify was made only for the purpose of showing his continued failure at a last opportunity to explain this possession. Art. 710, C. C. P. does not prohibit the court from alluding to a defendant's failure to testify, otherwise the court would be powerless to instruct the jury to observe such statute; it does, however, prohibit such failure being taken as a circumstance against him, and we have not done so in this instance.
We think the testimony to be sufficient to support the verdict of the jury, and the motion will therefore be overruled.